DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2021 has been entered.

Response to Arguments
Applicant's arguments filed 07 April 2021 regarding the claims interpreted under 35 USC 112(f) have been fully considered but they are not persuasive. The claims still recite generic placeholders (i.e. communication module, conditioning submodule) followed by functional language.
Applicant’s arguments, see Applicant Arguments/Remarks made in an Amendment, filed 07 April 2021, with respect to the prior art rejections have been fully considered and are persuasive.  The rejection of claims 16 – 18 and 21 - 24 has been withdrawn. The arguments are drawn to the amendments filed 07 April 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 

Withdrawn claims 1 – 10 and 13 – 15 have been canceled.


Allowable Subject Matter
Claims 16 – 18 and 21 – 24 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792